               Case 20-10343-LSS           Doc 135      Filed 03/03/20      Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                       Jointly Administered
                        Debtors.


               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that the undersigned, Richard G. Mason, Douglas K. Mayer, and

Joseph C. Celentino of Wachtell, Lipton, Rosen & Katz, appear in the above-captioned case on

behalf of the Ad Hoc Committee of Local Councils of the Boy Scouts of America (the “Local

Council Committee”), which consists of the following local councils: (1) Andrew Jackson

Council; (2) Atlanta Area Council; (3) Crossroads of America Council; (4) Denver Area Council;

(5) Grand Canyon Council; (6) Greater New York Councils; (7) Mid-America Council; and (8)

Minsi Trails Council.2 The undersigned, pursuant to Bankruptcy Rules 2002 and 9010(b) and

section 1109(b) of the Bankruptcy Code, request that all notices given or required to be given and

all papers served in this case be delivered to and served upon the parties identified below at the

following addresses:




1
        The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal
tax identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
2
        For the avoidance of doubt, this notice shall not be construed to be a notice of appearance on
behalf of any individual member of the Local Council Committee. The undersigned represent only the
Local Council Committee and not any of its members individually. The undersigned in their capacity as
counsel do not have actual or apparent authority to obligate any member of the Local Council Committee
or any other local council of the Boy Scouts of America. Neither the Local Council Committee nor any
of its members are fiduciaries for any other local council of the Boy Scouts of America.
               Case 20-10343-LSS          Doc 135       Filed 03/03/20    Page 2 of 4




                                               Richard G. Mason
                                               Douglas K. Mayer
                                               Joseph C. Celentino
                                               WACHTELL, LIPTON, ROSEN & KATZ
                                               51 West 52nd Street
                                               New York, New York 10019
                                               Phone: (212) 403-1000
                                               Facsimile: (212) 403-2000
                                               Email: RGMason@wlrk.com
                                                      DKMayer@wlrk.com
                                                      JCCelentino@wlrk.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the

abovementioned Bankruptcy Rules, but also includes, without limitation, all orders, applications,

motions, petitions, pleadings, requests, complaints or demands, whether formal or informal,

written or oral, transmitted or conveyed by mail delivery, telephone, facsimile or otherwise, in

this case.

         PLEASE TAKE FURTHER NOTICE that the foregoing simply constitutes a request for

service and does not constitute: (i) consent to the jurisdiction of the Bankruptcy Court,

(ii) consent to entry of final orders or judgments by the Bankruptcy Court if it is determined that

the Bankruptcy Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution, or (iii) a waiver of the right to a jury

trial.




                                                  -2-
           Case 20-10343-LSS   Doc 135   Filed 03/03/20      Page 3 of 4




Dated: March 3, 2020               Respectfully Submitted,
       Wilmington, Delaware
                                    /s/ Richard G. Mason
                                   Richard G. Mason
                                   Douglas K. Mayer
                                   Joseph C. Celentino
                                   WACHTELL, LIPTON, ROSEN & KATZ
                                   51 West 52nd Street
                                   New York, New York 10019
                                   Phone: (212) 403-1000
                                   Facsimile: (212) 403-2000
                                   Email: RGMason@wlrk.com
                                            DKMayer@wlrk.com
                                            JCCelentino@wlrk.com
              Case 20-10343-LSS        Doc 135     Filed 03/03/20      Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 3rd day of March, 2020, a true and

correct copy of the foregoing Notice of Appearance and Request for Service was served via the

Bankruptcy Court’s electronic case filing system (CM/ECF) to parties registered to receive such

notice in the above-captioned case.



 Dated: March 3, 2020                        Respectfully Submitted,
        Wilmington, Delaware
                                              /s/ Joseph C. Celentino
                                             Richard G. Mason
                                             Douglas K. Mayer
                                             Joseph C. Celentino
                                             WACHTELL, LIPTON, ROSEN & KATZ
                                             51 West 52nd Street
                                             New York, New York 10019
                                             Phone: (212) 403-1000
                                             Facsimile: (212) 403-2000
                                             Email: RGMason@wlrk.com
                                                      DKMayer@wlrk.com
                                                      JCCelentino@wlrk.com
